I concur in the judgment of the majority, except for its disposition of the first assignment of error. Although I agree with the majority that it would have been preferable to proffer the Dolence expert report at trial, a copy otherwise appeared in the record certified under Appellate Rules 9 and 10 to this court. As a result, I would address the first assignment of error on the merits.
The assignment of error, however, lacks merit for other reasons. Appellant failed to show that the trial court abused its discretion by permitting the introduction of Dolence's expert testimony in the case at bar under the standard set forth inNakoff v. Fairview Gen. Hosp. (1996), 75 Ohio St.3d 254, 256. I write separately to concur for this reason.